NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                        No. 17-3789

                                     ______________

                            UNITED STATES OF AMERICA

                                             v.

                                LASEAN GARDENHIRE,
                                       Appellant
                                   ______________

                       Appeal from the United States District Court
                         for the Western District of Pennsylvania
                               (D.C. No. 2-15-cr-00087-039)
                        District Judge: Honorable Nora B. Fischer
                                     ______________

                       Submitted under Third Circuit L.A.R. 34.1(a)
                                     April 30, 2019
                                    ______________

               Before: RESTREPO, ROTH, and FISHER, Circuit Judges.

                                (Filed: November 19 2019)

                                     ______________

                                        OPINION*
                                     ______________

RESTREPO, Circuit Judge.


       *
         This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
       Lasean Gardenhire conspired with her husband Lance to launder profits from

selling heroin by purchasing and renovating their home. Gardenhire pled guilty to

conspiring to launder money. After accepting her plea, the District Court held an

evidentiary hearing and determined that their home was subject to forfeiture. She now

appeals the forfeiture, claiming there was insufficient evidence to sustain her money

laundering conviction. We will affirm the District Court’s ruling to forfeit the property.

                                             I.

       In July 2012, Lance Gardenhire and a friend began purchasing heroin from a

source in New Jersey and selling it in Western Pennsylvania. By the time the conspiracy

ended in May 2015, Lance’s trafficking organization was responsible for the distribution

and sale of thousands of bricks of heroin.

       In the fall of 2012, Lance and Lasean Gardenhire purchased a house at 405 Zara

Street in Pittsburgh for $21,900. On the day Lasean executed the sales agreement, she

deposited a total of $20,000 into four separate accounts at two different banks. On the

day of the closing, she deposited another $11,000 in cash into three separate accounts.

Lasean structured the deposits to remain under $10,000 to avoid triggering the banks’

requirement to file transaction reports with federal authorities. From 2012 through 2014,

Lance and Lasean made cash purchases of $64,000 to renovate their home.

       During that period, Lasean worked as a customer service representative, earning

$23,323 the year the house was bought. Lance claimed he earned legitimate income as a

barber and event promoter, but provided no credible evidence to support this assertion.
                                             2
During the course of the drug conspiracy, Lance’s co-conspirator would retrieve heroin

from 405 Zara Street and deliver the profits of the sales to Lasean, who would walk into

the house with thousands of dollars in cash. Lance and Lasean would deposit the cash

into her numerous bank accounts; her cash deposits totaled over $119,000 in 2013.

       Lasean pled guilty to conspiracy to launder money in violation of 18 U.S.C. §

1956(h), which carries a maximum sentence of twenty years’ incarceration. 18 U.S.C. §

1956(a)(1). She was sentenced to eight months’ incarceration followed by three years of

supervised release. In her plea agreement, Lasean waived her right to take a direct appeal

from her conviction or sentence. She did not file a direct appeal to raise claims not

precluded by the appellate waiver.

       After Lasean’s plea but prior to her sentencing, the District Court held an

evidentiary hearing and determined the Government established grounds for forfeiting the

Gardenhires’ house. In response to Lasean’s current appeal of that decision, we will

affirm the District Court’s forfeiture order.

                                                II.

       Before the District Court, the Government was required to prove its forfeiture

allegations by a preponderance of the evidence. United States v. Voigt, 89 F.3d 1050,

1082 (3d Cir. 1996). We review the District Court’s findings of fact supporting the

forfeiture for clear error, United States v. Cheeseman, 600 F.3d 270, 275 n.4 (3d Cir.

2010), and review de novo its application of the money laundering forfeiture provision,

18 U.S.C. § 982(a), United States v. Stewart, 185 F.3d 112, 128 n.7 (3d Cir. 1999).
                                                3
                                             III.

       Lasean Gardenhire recognizes that her forfeiture order, and not her money

laundering conviction, is before this Court on appeal. Her argument, however, is that the

evidence underlying her conviction was insufficient, rendering the forfeiture unjustified.

Gardenhire voluntarily waived her right to contest her conviction in her plea agreement

and makes no claim that she did so unknowingly or under duress. She did not appeal her

judgment or sentence, and therefore did not challenge the District Court’s finding of an

adequate factual basis for her plea pursuant to Federal Rule of Criminal Procedure

11(b)(3). Given that her money laundering conviction is final, she is foreclosed from

challenging the District Court’s findings now.

       On appeal, Lasean’s attempts to circumvent this foreclosure by challenging the

factual basis of her plea under the guise of appealing the forfeiture order. We will not

address the propriety of her conviction because that issue is not before this Court.

Regarding the issue at hand, the forfeiture order, we conclude that the forfeiture of 405

Zara Street was proper. A forfeiture order is appropriate if the property was “involved

in” or “traceable to” the defendant's illegal activity, pursuant to 18 U.S.C. § 982(a)(1).

We review the District Court’s factual findings and credibility determinations for clear

error, and its conclusion that forfeiture was appropriate de novo. Cheeseman, 600 F.3d at

275 n.4. The District Court correctly determined that the Government met its burden of

establishing a nexus between the house at 405 Zara Street and Lasean’s money




                                              4
laundering conviction. Fed. R. Crim. P. 32.2 (b)(1)(A); United States v. Voigt, 89 F.3d at

1082-84.

       The District Court found that the Gardenhires’ purchased 405 Zara Street with

cash from heroin trafficking, laundered by Lasean through her bank accounts. It noted

that Lasean’s income, which it found to be the Gardenhires’ only legitimate source of

funding, did not provide sufficient capital to purchase the house. Trafficking profits

totaling $31,000 deposited into numerous accounts the day before the execution of the

sales agreement and closing rendered the house “traceable to” the laundering offense. 18

U.S.C. § 982(a)(1). Moreover, the District Court credited the testimony of her husband’s

co-conspirator that the Gardenhires used the house for drug trafficking activities and to

store the heroin proceeds, which were then laundered through Lasean’s accounts to buy

materials for the house. The property was therefore “involved in” the laundering offense

and subject to forfeiture on that basis as well. 18 U.S.C. § 982(a)(1). Because the record

adequately supports the District Court’s findings, we conclude that forfeiture of the

Gardenhires’ property was proper.

                                            IV.

       Accordingly, for the reasons stated above, we affirm the forfeiture order imposed

by the District Court.




                                             5